          Case 2:20-cv-00479-JCM-VCF Document 57 Filed 02/05/21 Page 1 of 1



 1 BRIANNA SMITH
   Assistant United States Attorney
 2 Nevada Bar No. 11795
   501 Las Vegas Blvd. So., Suite 1100
 3 Las Vegas, Nevada 89101
   (702) 388-6336
 4 Brianna.Smith@usdoj.gov

 5 Attorneys for the United States
   and Anita Serrano
 6
                               UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF NEVADA
 8

 9   Michele Leuthauser,                            Case No. 2:20-cv-00479-JCM-VCF
10                 Plaintiff,
                                                    Unopposed Motion to Extend Deadline
11         v.                                       to File Response to Plaintiff’s Motion
                                                    to Quash (ECF No. 50)
12                                                  (First Request)
     United States of America; and Unknown
13   Transportation Security Administration
     Officer,
14                 Defendants.
15

16         Defendants United States of America and Anita Serrano, through their counsel,

17 respectfully move to extend the deadline to respond to plaintiffs’ motion to quash, ECF

18 No. 50. Defendants seek a short extension of one week, to February 12, 2021, due to

19 preparation for an upcoming trial. Plaintiff does not oppose this motion to extend the

20 deadline.

21         Respectfully submitted this 5th day of February, 2021.

22                                             /s/ Brianna Smith
                                              BRIANNA SMITH
23                                            Assistant United States Attorney
24

25                                            IT IS SO ORDERED:

26
                                                                          ___
27                                            UNITED STATES MAGISTRATE JUDGE
28                                                    2-5-2021
                                              DATED: ________________________
